Citation Nr: 1812290	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for right shoulder labral tear and surgical repair with ongoing residuals symptoms of pain, currently rated as 20 percent disabling.

2.  Entitlement to a higher initial rating for low back myofascial pain syndrome, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a neurological deficit of the left leg.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2005 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The December 2009 rating decision granted service connection for chronic lumbar strain with mild disk space narrowing at L5-S1 (subsequently recharacterized as low back myofascial pain syndrome), and status post right shoulder labral tear and surgical repair with degenerative joint disease and scarring.  Both disabilities were rated as 10 percent disabling, effective September 8, 2008.  The Veteran appealed the assigned ratings via a June 2010 notice of disagreement.  

In August 2017, the Veteran testified at a Board hearing held at the RO.  A transcript of that hearing is of record.

As discussed below, the Board is granting secondary service connection for a neurological deficit of the left leg.  This issue is under the Board's jurisdiction as part and parcel of the appeal for a higher initial rating for low back myofascial pain syndrome.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (indicating that any objective neurologic abnormalities associated with a spine disability are to be evaluated separately).

The issue of a higher initial rating for low back myofascial pain syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of her appeal with regard to the issue of a higher initial rating for right shoulder labral tear and surgical repair with ongoing residuals symptoms of pain.

2.  The evidence shows that the Veteran has a neurological deficit in her left leg that is secondary to her service-connected low back disability.


CONCLUSIONS OF LAW

1.  For the issue of a higher initial rating for right shoulder labral tear and surgical repair with ongoing residuals symptoms of pain, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for a neurological deficit of the left leg have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Issue Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, at the August 2017 Board hearing, indicated that she wished to withdraw her appeal with regard to the issue of a higher initial rating for right shoulder labral tear and surgical repair with ongoing residuals symptoms of pain.  As such, this issue has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this particular issue on appeal and it is dismissed.

Service Connection for a Neurological Deficit

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran seeks a higher initial rating for her service-connected low back myofascial pain syndrome.  This disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5243, as intervertebral disc syndrome.  As explained in the Remand section, the Board is remanding the issue of a higher initial rating for low back myofascial pain for a new VA examination.  Nevertheless, the Board finds that the current evidence of record supports a grant of service connection for a neurological deficit of the left leg, as secondary to the service-connected low back disability.

The Veteran underwent a VA examination for her back in March 2016.  Significantly, she reported symptoms of intermittent numbness in her left leg.  The examiner indicated that such symptoms are more likely than not due to the Veteran's myofascial pain syndrome of her low back and buttock area.  The examiner explained that myofascial pain syndrome is associated with taut skeletal muscle bands, as a result of which nerves running through the affected muscled can be compressed.  The examiner added that this compression can cause symptoms that mimic radiculopathy, although the condition is different from radiculopathy.

The Veteran is competent to report her observable symptoms and history, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Veteran has reported symptoms of intermittent numbness in her left leg.  The Board accepts this report as competent evidence of such symptoms.  Furthermore, a VA examiner has indicated that these symptoms are likely due to the service-connected low back disability.  Thus, the evidence supports a grant of secondary service connection for a neurological deficit of the left leg.


ORDER

The appeal with regard to the issue of a higher initial rating for right shoulder labral tear and surgical repair with ongoing residuals symptoms of pain is dismissed.

Service connection for a neurological deficit of the left leg is granted.


REMAND

As mentioned, the Veteran seeks a higher initial rating for her service-connected low back disability, currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran underwent a VA examination for her back in March 2016.  At her Board hearing, the Veteran, through her representative, suggested that the March 2016 VA examination does not reflect the current severity of her disability.  In this regard, the Veteran indicated that she was on medication at the time of the VA examination.  She also took issue with the examiner's negative finding for muscle spasm.  She testified that she experienced daily spams, typically three to four hours into her workday.  She described the spasm as "pulsating" and indicated that she treated the spams with topical cream.  The Veteran also testified that she can walk for up to 30 minutes, after which she feels discomfort and starts limping.  This statement suggests that the Veteran's back disability affects her gait.  In contrast, the March 2016 VA examination also shows a negative finding for guarding.

VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  Here, the Board is persuaded by the Veteran's argument that the March 2016 VA examination does not reflect the current severity of her disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected low back disability.  The examiner should note review of the claims file. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  If the Veteran reports flare-ups in symptoms, the examiner should provide an opinion on the degree of impairment during any flare-ups, in degrees of lost motion.  The lack of opportunity to observe a flare-up is an insufficient basis for not providing an estimate of its additional functional effects.  The examiner is asked to provide an estimate; if he or she feels more comfortable doing so, they may indicate the extent to which they feel the estimate is a speculative guess, on a scale of 1 to 10, with 1 being an estimate they are not confident in and 10 being an estimate they feel highly confident in.

The examiner should indicate whether the Veteran's low back disability manifests as muscle spasm or guarding.  The Veteran has reported daily spasms, described as pulsating, which she treats with topical cream.  She has also reported limping after prolonged (over 30 minutes) periods of walking.  See August 2017 Board hearing transcript.

The examiner should also measure and record any neurological abnormalities associated with the spine disability, including but not limited to any bowel or bladder impairment.  The examiner should summarize the level of impairment due to any symptoms in the lower extremities as mild, moderate, moderately severe, or severe incomplete paralysis, or total paralysis.

The examiner should provide reasons for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


